******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 ANTHONY MARIANO ET AL. v. THE HARTLAND
       BUILDING AND RESTORATION
            COMPANY ET AL.
               (AC 37710)
           DiPentima, C. J., and Mullins and Flynn, Js.
       Argued April 13—officially released October 11, 2016

   (Appeal from Superior Court, judicial district of
              Waterbury, Shapiro, J.)
  Christopher A. Klepps, with whom was Donald W.
Doeg, for the appellant (apportionment defendant
Close, Jensen and Miller, P.C.).
  James E. Coyne, for the appellee (intervening
plaintiff).
                         Opinion

   DiPENTIMA, C. J. The apportionment defendant
Close, Jensen and Miller, P.C. (Close), appeals from the
summary judgment rendered in favor of the intervening
plaintiff, Brunalli Construction Company (Brunalli), on
Close’s counterclaim.1 On appeal, Close claims that the
trial court erred in (1) concluding that Brunalli carried
its initial burden of proving the nonexistence of any
genuine issue of material fact and (2) determining that
the affidavit submitted by Close in support of its opposi-
tion to Brunalli’s motion for summary judgment failed
to demonstrate the existence of an issue of material
fact. We agree with the first claim of Close and therefore
reverse the judgment of the trial court.2
   The record before the court, viewed in the light most
favorable to Close as the nonmoving party, reveals the
following facts and procedural history. The underlying
action arose from the June 15, 2010 collapse of the
Salem Bridge in Naugatuck, which occurred as work
was underway to demolish the bridge. At the time of the
incident, Anthony Mariano (Anthony) was employed by
Brunalli, which had entered into a contract with the
state to serve as the general contractor on the project
to demolish the Salem Bridge (prime contract). Nearly
a year after the collapse, in July, 2011, the plaintiffs,
Anthony and Shirley Mariano (Marianos), initiated an
action against the defendants The Hartland Building &
Restoration Company (Hartland) and Witch Enter-
prises, Inc., both of which were Brunalli’s subcontrac-
tors, alleging that Anthony had sustained personal
injuries as a result of the collapse. Shortly after com-
mencing this action, Brunalli filed an intervening com-
plaint, pursuant to General Statutes § 31-293, seeking
reimbursement for the workers’ compensation benefit
payments it paid to Anthony as a result of his injuries.
In late 2011, Hartland filed an apportionment complaint
against Close3 and Martin J. Page (Martin), engineers
associated with the Salem Bridge project.4 The Mari-
anos, then, brought a direct claim against Close and
Martin.
   On May 10, 2012, Close filed a counterclaim against
Brunalli. Relevant to this appeal, Close alleged that,
pursuant to ‘‘its agreement’’ with the state, it reviewed
the demolition plan and a temporary support plan that
Brunalli submitted to the state. According to Close,
Brunalli and/or its subcontractors negligently per-
formed their work in connection with the demolition
of the Salem Bridge. Close also alleged that Brunalli,
by ‘‘failing to adhere to the . . . demolition plan and/
or the . . . temporary support plan and/or failing to
ensure that its subcontractors adhered to the . . .
demolition plan and/or the . . . temporary support
plan was the active and primary cause of the damages,
if any, suffered by [the Marianos] and superseded any
passive negligence on the part of [Close], if any.’’ Thus,
because of Brunalli’s various purported failures, Close
alleged that Brunalli had a common-law duty to indem-
nify and hold harmless Close to the extent that the
Marianos prevailed on their claims against Close.
  On August 30, 2012, Brunalli filed its answer and
special defense to Close’s counterclaim. Pertinent to
this appeal, Brunalli denied any negligence and claimed
that Close’s counterclaim was barred by General Stat-
utes § 31-284 (a),5 the exclusivity provision of the Work-
ers’ Compensation Act (act), General Statutes § 31-275
et seq.
   On May 24, 2013, Brunalli filed a motion for summary
judgment on Close’s counterclaim for indemnification.
It argued that Close’s counterclaim failed, as a matter of
law, because no independent legal duty existed between
Brunalli and Close. In support of the motion for sum-
mary judgment, Brunalli attached an affidavit from
James Needham, vice president for Brunalli. Needham
averred that Brunalli and Close ‘‘never entered into a
written agreement’’ concerning the Salem Bridge proj-
ect. Thus, in its memorandum of law in support of its
motion for summary judgment, Brunalli argued that
Close’s allegations in its counterclaim had ‘‘fail[ed] to
establish the independent legal duty necessary to over-
come the exclusivity provision of the [act].’’
    Approximately six weeks later, on July 8, 2013, pursu-
ant to Practice Book § 10-60,6 Close filed a request for
leave to amend its counterclaim with the amended
counterclaim appended (amended counterclaim). Close
alleged that under the terms of Brunalli’s prime contract
with the state, Brunalli was obligated to perform its
work with due care. Moreover, Close alleged in the
amended counterclaim that on or about April, 2008,
Close and the state had entered into a consulting
agreement ‘‘whereby [Close] agreed to act as the state’s
consulting liaison engineer with regard to state and
local bridge programs,’’ including the Salem Bridge proj-
ect. According to Close, both the consulting agreement,
which was between the state and Close, and the prime
contract, which was between Brunalli and the state,
‘‘incorporate[d] by reference the state . . . Depart-
ment of Transportation standard for roads, bridges and
incidental construction [standard specifications].’’
Thus, Close alleged that the standard specifications
established that Brunalli had a duty to ‘‘indemnify and
save harmless, the [s]tate, the Department [of Transpor-
tation] and all of its officers, employees, and agents
from all suits, actions or claims of any character, name
or description brought for or on account of any injury
or damage caused to any person or property as a result
of, in connection with, or pursuant to the performance
of the [prime] contract.’’ (Emphasis added; internal quo-
tation marks omitted.) Close reasoned that the con-
sulting agreement created an agency relationship
between the state and itself. Therefore, Brunalli, pursu-
ant to the standard specifications, was obligated to
indemnify Close as an agent of the state, because Close
was a third party beneficiary of the prime contract.
The remainder of the amended counterclaim largely
repeated the allegations from the original counterclaim.
Brunalli did not oppose the request for leave to amend
the counterclaim; hence, the amended counterclaim
became the operative pleading during the pendency
of the motion for summary judgment. See Darling v.
Waterford, 7 Conn. App. 485, 487, 508 A.2d 839 (1986)
(if opponent fails to object to proposed amendment
within fifteen days, amendment is automatically
allowed, and ‘‘[t]he trial court ha[s] no discretion, at
that time, to deny the request, absent extraordinary
circumstances’’).
   On July 10, 2013, Close filed its objection to Brunalli’s
motion for summary judgment, claiming that Brunalli
had failed to establish that there were no genuine issues
of material fact as to whether Close’s amended counter-
claim was barred by the exclusivity provision of the act.
It argued that ‘‘Brunalli’s motion for summary judgment
ignore[d] the parties’ contractual relationships, which
create[d], at least, a question of fact as to whether an
independent legal duty existed between [Close] and
Brunalli.’’ Specifically, Close directed the court’s atten-
tion to the amended counterclaim, in which Close
alleged that ‘‘it [was] the third party beneficiary of the
prime contract’s indemnification provision by virtue
of an agency relationship created by the consulting
agreement.’’ According to Close, because the term
‘‘agent’’ in the subject indemnity provision was unde-
fined, and Close and the state ‘‘understood’’ that Close
was an agent of the state, ‘‘whether [Close was] a third
party beneficiary of the prime contract by virtue of an
agency relationship with the state [was], at least, a
question of material fact that a jury must determine.’’
   In support of its objection to Brunalli’s motion for
summary judgment, Close appended an affidavit from
Thomas M. Ryan, its director of engineering. Ryan
averred that he not only had personal knowledge of the
consulting agreement between Close and the state, but
also that he had personal knowledge of the work Close
performed, pursuant to the consulting agreement, in
connection with the Salem Bridge project. He also
averred that ‘‘[d]uring the course of [the] contractual
relationship with the [s]tate, [Close] was understood
by both the [s]tate and [Close] to be the [s]tate’s agent.’’
Close did not provide any other affidavits and did not
submit certified copies of the consulting agreement
referred to in Ryan’s affidavit or the prime contract.7
   The court heard oral argument on November 6, 2014,
on Brunalli’s motion for summary judgment. On January
2, 2015, the court issued its memorandum of decision
in which it granted Brunalli’s motion. The court noted
that the only exhibit Close submitted was Ryan’s affida-
vit, and the court highlighted the fact that Close did not
submit a copy of the consulting agreement referenced
in Ryan’s affidavit. The court determined that Ryan’s
statement that ‘‘[d]uring the course of the contractual
relationship with the [s]tate, [Close] was understood
by both the [s]tate and [Close] to be the [s]tate’s agent,’’
was ‘‘only a conclusion, without an evidentiary basis.’’
Therefore, the court found that Close ‘‘ha[d] not pre-
sented evidence that Brunalli had an independent legal
duty to [Close],’’ and that ‘‘Brunalli ha[d] presented
evidence that there was no contractual relationship cre-
ating an independent legal duty to [Close], which
[Close] ha[d] not disputed . . . .’’ This appeal followed.
  The dispositive issue in this appeal is whether Bru-
nalli’s motion for summary judgment adequately dem-
onstrated that there were no genuine issues of material
fact, specifically as to Close’s allegation in its amended
counterclaim that it was an agent of the state and,
thus, a third party beneficiary of the prime contract’s
indemnification provision. Close argues that Brunalli,
as the moving party, failed to meet its threshold burden
because Needham’s affidavit averring that Close and
Brunalli have never entered into a contractual relation-
ship was ‘‘not dispositive as to whether Brunalli owed
[Close] an independent legal duty to indemnify.’’ Close
does not dispute Needham’s assertion. Rather, Close
contends that the court improperly granted Brunalli’s
motion for summary judgment because Brunalli failed
to submit any evidence countering Close’s allegations
that (1) it was an agent of the state, (2) pursuant to the
prime contract, Brunalli was duty bound to perform its
work with due care, and (3) Close was a third party
beneficiary of the prime contract.
  Brunalli counters that ‘‘even as framed in [Close’s]
amended counterclaim,’’ its motion for summary judg-
ment ‘‘made the required showing that there [was] no
genuine issue of material fact that it did not have an
independent legal duty to indemnify [Close]; therefore,
[Close’s] claims were barred by the exclusivity provi-
sion of the [act] . . . .’’ Furthermore, Brunalli argues
that the lack of an independent legal duty negated
Close’s allegation that Brunalli ‘‘had an obligation to
indemnify [Close] based upon a duty to perform its
work with due care.’’ After reviewing the record, we
conclude that Brunalli failed to demonstrate that there
was no genuine issue of material fact because it submit-
ted no evidence addressing Close’s allegation in its
amended counterclaim that it was an agent of the state
and, therefore, it was a third party beneficiary of the
prime contract’s indemnification provision.
  We set forth our well established standard of review
on appeal following a trial court’s granting of a motion
for summary judgment. Practice Book § 17-49 provides
that summary judgment ‘‘shall be rendered forthwith if
the pleadings, affidavits and any other proof submitted
show that there is no genuine issue as to any material
fact and that the moving party is entitled to judgment
as a matter of law.’’ As an appellate tribunal, ‘‘[w]e must
decide whether the trial court erred in determining that
there was no genuine issue as to any material fact and
that the moving party is entitled to judgment as a matter
of law. . . . In deciding a motion for summary judg-
ment, the trial court must view the evidence in the light
most favorable to the nonmoving party. . . . The test
is whether a party would be entitled to a directed verdict
on the same facts. . . . A material fact is a fact which
will make a difference in the result of the case. . . .
[I]ssue-finding, rather than issue-determination, is the
key to the procedure. . . . [T]he trial court does not
sit as the trier of fact when ruling on a motion for
summary judgment. . . . [Its] function is not to decide
issues of material fact, but rather to determine whether
any such issues exist.’’ (Internal quotation marks omit-
ted.) Lathrop v. Malcolm Pirnie, Inc., 131 Conn. App.
204, 208, 25 A.3d 740 (2011).
  ‘‘The party seeking summary judgment has the bur-
den of showing the absence of any genuine issue [of]
material facts which, under applicable principles of sub-
stantive law, entitle him to a judgment as a matter of
law . . . and the party opposing such a motion must
provide an evidentiary foundation to demonstrate the
existence of a genuine issue of material fact. . . . Our
review of the decision to grant a motion for summary
judgment is plenary. . . . We therefore must decide
whether the court’s conclusions were legally and logi-
cally correct and find support in the record.’’ (Internal
quotation marks omitted.) Mott v. Wal-Mart Stores East,
LP, 139 Conn. App. 618, 624–25, 57 A.3d 391 (2012).
  The following relevant legal principles guide our anal-
ysis. ‘‘It is frequently stated in Connecticut’s case law
that, pursuant to Practice Book §§ 17-45 and 17-46, a
party opposing a summary judgment motion must pro-
vide an evidentiary foundation to demonstrate the exis-
tence of a genuine issue of material fact. . . .
[T]ypically [d]emonstrating a genuine issue requires a
showing of evidentiary facts or substantial evidence
outside the pleadings from which material facts alleged
in the pleadings can be warrantably inferred. . . .
   ‘‘An important exception exists, however, to the gen-
eral rule that a party opposing summary judgment must
provide evidentiary support for its opposition, and that
exception has been articulated in our jurisprudence
with less frequency than has the general rule. On a
motion by [the] defendant for summary judgment the
burden is on [the] defendant to negate each claim as
framed by the complaint . . . . It necessarily follows
that it is only [o]nce [the] defendant’s burden in estab-
lishing his entitlement to summary judgment is met
[that] the burden shifts to [the] plaintiff to show that
a genuine issue of fact exists justifying a trial. . . .
Accordingly, [w]hen documents submitted in support
of a motion for summary judgment fail to establish
that there is no genuine issue of material fact, the
nonmoving party has no obligation to submit docu-
ments establishing the existence of such an issue.’’
(Citation omitted; emphasis added; footnote omitted;
internal quotation marks omitted.) Id., 625–27.
   In this appeal, Brunalli had the initial burden of show-
ing the absence of any genuine issue of material fact
raised by Close’s amended counterclaim under applica-
ble principles of workers’ compensation law, entitling
it to judgment as a matter of law. It is undisputed that
the exclusivity provision of the act, § 31-284 (a), pro-
vides, for most purposes, that ‘‘workers’ compensation
payments are the exclusive source of remedy against
an injured employee’s employer. . . . In view of the
exclusivity of workers’ compensation relief, indemnity
claims against employers as joint tortfeasors warrant
the special additional limitation of an independent legal
relationship.’’ (Citations omitted.) Skuzinski v. Bouch-
ard Fuels, Inc., 240 Conn. 694, 699, 694 A.2d 788 (1997).
Ferryman v. Groton, 212 Conn. 138, 561 A.2d 432 (1989),
is illuminating on this point.
   In Ferryman, our Supreme Court stated that ‘‘[w]hen
the third party, in a suit by the employee, seeks recovery
over against a contributorily negligent employer, contri-
bution [or indemnification]8 is ordinarily denied on the
ground that the employer cannot be said to be jointly
liable in tort to the employee because of the operation
of the exclusive-remedy clause. But if the employer can
be said to have breached an independent duty toward
the third party, or if there is a basis for finding an
implied promise of indemnity, recovery in the form
of indemnity may be allowed. The right to indemnity
is clear when the obligation springs from a separate
contractual relation, such as an employer-tenant’s
express agreement to hold the third-party landlord
harmless, or a bailee’s obligation to indemnify a bailor,
or a contractor’s obligation to perform his work with
due care; but when the indemnity claim rests upon the
theory that a primary wrongdoer impliedly promises to
indemnify a secondary wrongdoer, the great majority
of jurisdictions disallow this claim. 2A A. Larson, [Work-
men’s Compensation Law] § 76.’’ (Emphasis added;
footnote in original; internal quotation marks omitted.)
Id., 144–45. Thus, for Brunalli to have an obligation to
indemnify Close, it must be clear that Brunalli either
breached an independent duty it owed to Close through
an express agreement, or that there is a basis to find an
implied promise of indemnity, and that this obligation
arose ‘‘from a separate contractual relation.’’ (Internal
quotation marks omitted.) Id., 144.
  In its amended counterclaim, Close alleged that Bru-
nalli had a contractual agreement with the state, which
incorporated by reference the standard specifications.
Close also alleged that the specifications obligated Bru-
nalli to ‘‘ ‘indemnify and save harmless’ ’’ agents of the
state. Moreover, Close alleged that it had entered into
a consulting agreement with the state in 2008, which
also incorporated by reference the standard specifica-
tions, and that that agreement created an agency rela-
tionship between the state and Close. Thus, as alleged
in the amended counterclaim, because Close was an
agent of the state, it was entitled ‘‘to the indemnification
provisions of the prime contract as an intended third
party beneficiary . . . .’’
   With its motion for summary judgment, Brunalli sub-
mitted no evidence that addressed Close’s factual alle-
gation that it was an agent of the state and that it
was a third party beneficiary of the prime contract’s
indemnification provision. To be sure, Brunalli and
Close had not entered into a contractual relationship,
as the appended affidavit avers. Close did not dispute
this assertion. Rather, Close contended that, in essence,
an implied promise of indemnity flowed from the prime
contract to it because it was an agent of the state and
entitled to indemnification. Brunalli, however, did not
demonstrate in its motion for summary judgment and
accompanying evidence that there was no issue of mate-
rial fact that Close was not an agent of the state and
was not a third party beneficiary of the prime contract’s
indemnification provision. Indeed, the affidavit support-
ing Brunalli’s motion for summary judgment did not
address Close’s allegation that it was an agent of the
state and thus entitled to indemnification. Therefore,
as the nonmoving party, Close was under no obligation
to submit documents establishing the existence of this
issue. See Mott v. Wal-Mart Stores East, LP, supra, 139
Conn. App. 627; see also id., 631–32 (where moving
party’s evidence submitted in support of motion for
summary judgment failed to negate factual claim raised
by nonmoving party’s complaint, burden of proof did
not shift to nonmoving party, and failure to file opposing
affidavit or other supporting documents with opposi-
tion to summary judgment was not flaw fatal to objec-
tion). Hence, the affidavit provided by Brunalli ‘‘did not
even purport to show the nonexistence of all the issues
of fact raised by the [amended counterclaim] . . . .’’
(Internal quotation marks omitted.) Fogarty v. Rashaw,
193 Conn. 442, 445, 476 A.2d 582 (1984). Consequently,
because that affidavit failed to address the factual issue
of whether Close was an agent of the state and was
entitled to indemnification, a genuine issue of material
fact remained that could not be determined on summary
judgment. See Wesley v. Schaller Subaru, Inc., 277
Conn. 526, 543, 893 A.2d 389 (2006) (‘‘[t]he existence
of an agency relationship is a question of fact’’ [internal
quotation marks omitted]).
  ‘‘A party seeking summary judgment has the consider-
able burden of demonstrating the absence of any genu-
ine issue of material fact because litigants ordinarily
have a constitutional right to have issues of fact decided
by a [trier of fact] . . . .’’ (Internal quotation marks
omitted.) Midland Funding, LLC v. Mitchell-James,
163 Conn. App. 648, 654, 137 A.3d 1 (2016). In the present
case, the court did not hold Brunalli to the strict stan-
dard of ‘‘showing that it is quite clear what the truth
is, and that excludes any real doubt as to the existence
of any genuine issue of material fact.’’ (Internal quota-
tion marks omitted.) D.H.R. Construction Co. v. Don-
nelly, 180 Conn. 430, 434, 429 A.2d 908 (1980). Rather,
the court focused on the fact that no contractual rela-
tionship existed between Brunalli and Close and did
not address how Brunalli’s motion for summary judg-
ment and accompanying affidavit negated Close’s claim
in its amended counterclaim that it was an agent of the
state and entitled to indemnification.
    Also, even if we assume, without deciding, that the
court was correct in concluding that Ryan’s assertions
in his affidavit were conclusory and without an eviden-
tiary basis because Close did not submit the consulting
agreement, the court, nevertheless, improperly granted
summary judgment. See Mott v. Wal-Mart Stores East,
LP, supra, 139 Conn. App. 626 (‘‘only [o]nce [the] defen-
dant’s burden in establishing his entitlement to sum-
mary judgment is met [that] the burden shifts to [the]
plaintiff to show that a genuine issue of fact exists
justifying a trial’’). In failing to negate Close’s claim, as
framed in its amended counterclaim, that it was an
agent of the state and that it was a third party benefi-
ciary of the prime contract’s indemnification provision,
Brunalli failed to meet its burden of establishing the
absence of a genuine issue of material fact. See id., 628
(‘‘[t]o prevail on a motion for summary judgment . . .
the [counterclaim] defendant had an obligation to
negate the factual claims as framed by the [amended
counterclaim]’’). Thus, we conclude that the court erred
in concluding that Brunalli was entitled to summary
judgment as a matter of law.9
  The judgment is reversed and the case is remanded
with direction to deny Brunalli’s motion for summary
judgment as to Close’s counterclaim and for further
proceedings according to law.
      In this opinion the other judges concurred.
  1
     Close and Brunalli are the only parties to Close’s counterclaim. As a
result, the remaining plaintiffs and defendants are not parties to this appeal.
   2
     Because our resolution of Close’s first claim is dispositive of the appeal,
we do not reach the second claim.
   3
     According to Close, it served as the state’s consulting liaison engineer
for the Salem Bridge project.
   4
     According to Martin, he was a registered professional engineer in Con-
necticut. In his capacity as a consulting engineer, Martin was engaged by
Hartland to assist in the Salem Bridge project. Specifically, ‘‘[t]he scope of
[his] engagement . . . was limited to engineering, preparation and wet-
stamping (with a [r]egistered [p]rofessional [e]ngineering seal) design docu-
ments in accordance with contract documents and project specifications
. . . .’’ We note that Martin is not a party to this appeal.
   5
     General Statutes § 31-284 (a) provides in relevant part: ‘‘An employer
who complies with the requirements of subsection (b) of this section shall
not be liable for any action for damages on account of personal injury
sustained by an employee arising out of and in the course of his employment
. . . . All rights and claims between an employer who complies with the
requirements of subsection (b) of this section and employees . . . arising
out of personal injury . . . sustained in the course of employment are abol-
ished other than rights and claims given by this chapter, provided nothing
in this section shall prohibit any employee from securing, by agreement
with his employer, additional compensation from his employer for the injury
or from enforcing any agreement for additional compensation.’’
   6
     Practice Book § 10-60 (a) provides in relevant part: ‘‘[A] party may amend
his or her pleadings or other parts of the record or proceedings at any time
subsequent to that stated in the preceding section in the following manner
. . . (3) By filing a request for leave to file such amendment, with the
amendment appended, after service upon each party . . . and with proof
of service endorsed thereon. If no objection thereto has been filed by any
party within fifteen days from the date of the filing of said request, the
amendment shall be deemed to have been filed by consent of the adverse
party. . . .’’
   7
     Brunalli’s motion for summary judgment was directed at the counter-
claim dated May 10, 2012, and was not amended to address the amended
counterclaim. Nonetheless, the court could determine whether Brunalli was
entitled to summary judgment as it pertained to Close’s amended counter-
claim. See Practice Book § 10-61 (‘‘[i]f the adverse party fails to plead further,
pleadings already filed by the adverse party shall be regarded as applicable
so far as possible to the amended pleading’’).
   8
     ‘‘See Malerba v. Cessna Aircraft Co., 210 Conn. 189, 194, 554 A.2d 287
(1989).’’ Ferryman v. Groton, supra, 212 Conn. 144 n.5.
   9
     This court’s reasoning in Mott v. Wal-Mart Stores East, LP, supra, 139
Conn. App. 618, illustrates why it was incumbent on Brunalli to negate
Close’s claim in its amended counterclaim that it was an agent of the state and
that it was a third party beneficiary of the prime contract’s indemnification
provision. In that case, the plaintiff initiated a negligence claim against the
defendant after he allegedly slipped and fell in the defendant’s parking lot.
Id., 620. The defendant filed its answer denying all the allegations and
asserted a special defense of contributory negligence. Id. Subsequently, the
defendant moved for summary judgment, arguing ‘‘that it was ‘readily evi-
dent’ that the plaintiff could not demonstrate that the defendant had had
actual or constructive notice of the spot of ice that the plaintiff allegedly
fell on, and, because there was no genuine issue of material fact as to
whether the defendant had actual or constructive notice of that specific
defect, it was entitled to judgment as a matter of law . . . .’’ Id., 621. In
support, the defendant provided, inter alia, copies of the plaintiff’s notice
of the filing of his revised complaint and a transcript of a portion of the
plaintiff’s deposition testimony. Id. The plaintiff filed an objection to the
motion for summary judgment with a memorandum of law in which he
argued that the defendant had actual or constructive notice. Id., 621–22.
The plaintiff asserted that he had evidence to support this argument, but
he did not provide an affidavit or other documentary evidence in support
of those assertions. Id., 622. Ultimately, the trial court concluded that ‘‘[t]he
materials submitted by the defendant indicate[d] that it had no notice of
the alleged defect prior to the fall. The plaintiff’s objection claims otherwise,
but the problem is that the plaintiff has utterly failed to comply with [Practice
Book] § 17-46 . . . . Given this complete failure to comply with the require-
ments of the rules of practice, the plaintiff’s factual assertions cannot be
considered. Under these circumstances, the motion for summary judgment
must be granted.’’ (Internal quotation marks omitted.) Id., 623.
   This court in Mott reversed the summary judgment because the defendant
had not met its initial burden of establishing the absence of a genuine issue
of material fact regarding notice by not negating the factual claims as framed
by the plaintiff’s complaint. Id., 628. Specifically, we stated that ‘‘it was
incumbent on the defendant to provide the court with more than its belief
that it was ‘readily evident’ that the plaintiff ultimately would be unable to
meet his obligation at trial to produce evidence to prove that the defendant
had actual or constructive notice of the alleged defect. In other words,
before the plaintiff had acquired any obligation to produce evidence that
would tend to show that the defendant, in fact, had notice of the defect,
the defendant had the burden of producing evidentiary support for its asser-
tion that its lack of notice was an undisputed fact.’’ Id. The defendant in
Mott failed to produce an affidavit averring that it lacked knowledge of the
defect at issue prior to the plaintiff’s fall. Id., 631. Moreover, the deposition
testimony from the plaintiff that the defendant relied upon in its motion for
summary judgment did not negate the issue of notice. Id. Thus, because the
defendant did not meet its initial evidentiary burden, the plaintiff was not
required to show that a genuine of issue of fact existed, and he was entitled
to a denial of the defendant’s motion for summary judgment. Id., 632.